                                                         United States District Court
                                                         Central District of California                         JS-3

                                                                                                    EDCR17-00056-JGB
 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR18-00088(A)-JGB

 Defendant            FRANCISCO JAVIER SOLEDAD                               Social Security No. 6          6     3     1

 akas: none                                                                  (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.        Jan     7    2019


  COUNSEL                                                                  Angela Viramontes
                                                                             (Name of Counsel)

      PLEA              GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      EDCR17-000056-JGB: Use of a Facility of Interstate Commerce to Induce a Minor to Engage in
                      Criminal Sexual Activity in Violation of 18 U.S.C. § 2422(b) (Count 7 of the Indictment);
                      EDCR18-00088(A)-JGB: Possession of Child Pornography in Violation of 18 U.S.C. § 2252A(a)(5)(B),
                      (b)(2) (Count 1 and 2 of First Superseding Information).

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Francisco Javier Soledad, is hereby committed on
                      Count 7 of the Indictment in Docket No. 5:17CR00056, and on Counts 1 and 2 of the First
                      Superseding Information in Docket No. 5:18CR00088(A), to the custody of the Bureau of Prisons
                      for a term of ONE HUNDRED AND EIGHTY (180) MONTHS. This term consists of the
                      following: 144 months on each of Count 7 of the Indictment in Docket No. 5:17CR00056 and on
                      Counts 1 and 2 of the First Superseding Information in Docket No. 5:18CR00088(A), to be served
                      concurrently; and 36 additional months on each of Counts 1 and 2 of the First Superseding
                      Information in 5:18CR00088(A), based on the statutory sentencing enhancement under 18 U.S.C. §
                      3147, to be served consecutively.



It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

///
///
///
///
///
///
CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 8
 USA vs.      FRANCISCO JAVIER SOLEDAD                                  Docket No.:   EDCR17-00056-JGB
                                                                                      EDCR18-00088(A)JGB

It is ordered that the defendant shall pay restitution in the total amount of $5,000.
Restitution shall be paid as follows:
Victims                                 Restitution Amount

“Pia”                                       $1,000
“Ava”                                       $1,000
“Mya”                                       $1,000
“Jenny”                                     $1,000
“Andy”                                      $1,000

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Francisco Javier
Soledad, is hereby committed on Count 7 of the Indictment in Docket No. 5:17CR00056, and on Counts 1 and 2 of the
First Superseding Information in Docket No. 5:18CR00088(A), to the custody of the Bureau of Prisons for a term of
180 months.

This term consists of the following: 144 months on each of Count 7 of the Indictment in Docket No. 5:17CR00056 and
on Counts 1 and 2 of the First Superseding Information in Docket No. 5:18CR00088(A), to be served concurrently; and
36 additional months on each of Counts 1 and 2 of the First Superseding Information in 5:18CR00088(A), based on the
statutory sentencing enhancement under 18 U.S.C. § 3147, to be served consecutively.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of ten (10) years in
Docket Nos. 5:17CR00056 and 5:18CR00088(A), to be served concurrently under the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                      Services Office and General Order 18-10.

         2.           During the period of community supervision, the defendant shall pay the special assessment in
                      accordance with this judgment's orders pertaining to such payment.

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

Computer

         4.           The defendant shall possess and use only those computers and computer-related devices, screen user
                      names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the
                      Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to
                      the Probation Officer prior to the first use. Computers and computer-related devices include personal
                      computers, personal data assistants (PDAs), internet appliances, electronic games, cellular telephones,
                      and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                      access, the internet, electronic bulletin boards, and other computers.

///

CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 8
 USA vs.       FRANCISCO JAVIER SOLEDAD                                   Docket No.:   EDCR17-00056-JGB
                                                                                        EDCR18-00088(A)JGB



         5.           All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                      subject to search and seizure. This shall not apply to items used at the employment's site, which are
                      maintained and monitored by the employer.

         6.           The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                      defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
                      month per device connected to the internet.

Sex Offender Registration

         7.           Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
                      registration current, in each jurisdiction where he resides, where he is an employee, and where he is a
                      student, to the extent the registration procedures have been established in each jurisdiction. When
                      registering for the first time, the defendant shall also register in the jurisdiction in which the conviction
                      occurred if different from his jurisdiction of residence. The defendant shall provide proof of registration
                      to the Probation Officer within 48 hours of registration.

Sex Offender Treatment

         8.           The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                      treatment program, as approved and directed by the Probation Officer. The defendant shall abide by all
                      rules, requirements, and conditions of such program.

Access to Materials

         9.           The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                      drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18
                      U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This
                      condition does not prohibit the defendant from possessing materials solely because they are necessary
                      to, and used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used
                      for the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider
                      or the Probation Officer has approved of his possession of the material in advance.

         10.          The defendant shall not own, use or have access to the services of any commercial mail-receiving
                      agency, nor shall open or maintain a post office box, without the prior written approval of the Probation
                      Officer.

Contact with Others

         11.          The defendant shall not contact any victim by any means, including in person, by mail or electronic
                      means, or via third parties. Further, the defendant shall remain at least 100 yards from the victim(s) at
                      all times. If any contact occurs, the defendant shall immediately leave the area of contact and report the
                      contact to the Probation Officer.

         12.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
                      pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
                      under the age of 18.

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 8
 USA vs.       FRANCISCO JAVIER SOLEDAD                                 Docket No.:   EDCR17-00056-JGB
                                                                                      EDCR18-00088(A)JGB



         13.          The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                      any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
                      and (b) on the condition that the defendant notify said parent or legal guardian of his conviction in the
                      instant offense/prior offense. This provision does not encompass persons under the age of 18, such as
                      waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary
                      and usual commercial services.

Employment

         14.          The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
                      business or organization that causes him to regularly contact persons under the age of 18, without prior
                      approval of the United States Probation Office.

         15.          The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose
                      principal product is the production or selling of materials depicting or describing "sexually explicit
                      conduct," as defined at 18 U.S.C. § 2256(2).

         16.          The defendant's employment shall be approved by the Probation Officer, and any change in employment
                      must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
                      proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

Search

         17.          The defendant shall submit to a search, at any time, with or without warrant, and by any law
                      enforcement or Probation Officer, of the defendant's person and any property, house, residence, vehicle,
                      papers, computer, other electronic communication or data storage devices media, and effects upon
                      reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the
                      defendant, or by any Probation Officer in the lawful discharge of the officer's supervision functions.

Identity

         18.          The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
                      passport or any other form of identification in any name, other than the defendant's true legal name, nor
                      shall the defendant use, any name other than his true legal name without the prior written approval of the
                      Probation Officer.

Revised Standard Condition

         19.          As directed by the Probation Officer, the defendant shall notify specific persons and organizations of
                      specific risks and shall permit the probation officer to confirm the defendant’s compliance with such
                      requirement and to make such notifications.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

Remaining Counts are dismissed in the interest of justice.


CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 8
 USA vs.      FRANCISCO JAVIER SOLEDAD                                       Docket No.:       EDCR17-00056-JGB
                                                                                               EDCR18-00088(A)JGB

The defendant was informed of his right to appeal.

The Court recommends that the defendant be placed at FCI, Tucson.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            January 18, 2019
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            January 18, 2019                                By
             Filed Date                                           Maynor Galvez, Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
 USA vs.      FRANCISCO JAVIER SOLEDAD                              Docket No.:    EDCR17-00056-JGB
                                                                                   EDCR18-00088(A)JGB



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.    The defendant must not knowingly associate with
       state, or local crime;                                            any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in              not knowingly associate with any person convicted
       the federal judicial district of residence within 72              of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                 the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                       to intimate family members, unless the court has
       directed by the probation officer;                                completed an individualized review and has
 3.    The defendant must report to the probation office as              determined that the restriction is necessary for
       instructed by the court or probation officer;                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.   The defendant must refrain from excessive use of
       judicial district without first receiving the                     alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                     distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                     to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                physician;
       self-incrimination as to new criminal conduct;              11.   The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by               within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation               a law enforcement officer;
       officer at least 10 days before any anticipated             12.   For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                     firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s              other dangerous weapon;
       residence;                                                  13.   The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere               an informant or source without the permission of
       and must permit confiscation of any contraband                    the court;
       prohibited by law or the terms of supervision and           14.   As directed by the probation officer, the defendant
       observed in plain view by the probation officer;                  must notify specific persons and organizations of
 8.    The defendant must work at a lawful occupation                    specific risks posed by the defendant to those
       unless excused by the probation officer for                       persons and organizations and must permit the
       schooling, training, or other acceptable reasons and              probation officer to confirm the defendant’s
       must notify the probation officer at least ten days               compliance with such requirement and to make
       before any change in employment or within 72                      such notifications;
       hours of an unanticipated change;                           15.   The defendant must follow the instructions of the
                                                                         probation officer to implement the orders of the
                                                                         court, afford adequate deterrence from criminal
                                                                         conduct, protect the public from further crimes of
                                                                         the defendant; and provide the defendant with
                                                                         needed educational or vocational training, medical
                                                                         care, or other correctional treatment in the most
                                                                         effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 6 of 8
 USA vs.      FRANCISCO JAVIER SOLEDAD                                           Docket No.:     EDCR17-00056-JGB
                                                                                                 EDCR18-00088(A)JGB



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
 USA vs.      FRANCISCO JAVIER SOLEDAD                                          Docket No.:       EDCR17-00056-JGB
                                                                                                  EDCR18-00088(A)JGB



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
